Name: Council Regulation (EEC) No 3199/83 of 4 November 1983 opening, allocating and providing for the administration of a Community tariff quota for other woven fabrics of cotton falling within heading No 55.09 of the Common Customs Tariff and originating in Spain (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 11 . 83 Official Journal of the European Communities No L 315/7 COUNCIL REGULATION (EEC) No 3199/83 of 4 November 1983 opening, allocating and providing for the administration of a Community tariff quota for other woven fabrics of cotton falling within heading No 55.09 of the Common Customs Tariff and originating in Spain (1984) Member State 1980 1981 1982 Benelux 12,3 4,8 1,7 Denmark 0,2 0,3 0,2 Germany 4,5 3,6 5,1 Greece   0,3 France 75,4 74,2 60,1 Ireland 1,5 12,0 21,2 Italy 2,9 3,9 8,0 United Kingdom 3,2 1,2 3,4 Whereas , in view of these factors , and of market fore ­ casts for the products in question and in particular of the estimates submitted by certain Member States, initial quota shares may be fixed approximately at the following percentages : Benelux 5,2 Denmark 0,3 Germany 5,2 Greece 5,2 France 52,0 Ireland 19,5 Italy 11,0 United Kingdom 1,6 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and Spain (') was concluded on 29 June 1970 and supplemented by the Protocol to the Agreement between the European Economic Community and Spain consequent on the accession of the Hellenic Republic to the Community (2) ; Whereas the Community committed itself, under this Agreement, to opening an annual total Community tariff quota of 2 013 tonnes of other woven fabrics of cotton , falling within heading No 55.09 of the Common Customs Tariff and originating in Spain ; whereas , the quota duty is equal to 40 % of the Common Customs Tariff duty in respect of the products concerned ; whereas this Community tariff quota should be opened for 1984 ; Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the principles mentioned above , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, to reflect as accurately as possible the true trend of the market of the products in question , such allocation should be in proportion to the requirements of the Member States calculated by reference to the statistics of imports from Spain over a representative period and^also to the economic outlook for the quota period concerned ; Whereas, during the last three years for which statistics are available, the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from Spain of the products concerned : Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota volume should be divided into two instalments, the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of those Member States having used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Commu ­ nity quota should under present circumstances be fixed at 77 % of the quota ; Whereas the Member States initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up , and repeated many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission , and the latter must be in a position to (') OJ No L 182, 16 . 8 . 1970 , p . 2 . (2 OJ No L 326, 13 . 11 . 1981 , p . 2 . No L 315/8 Official Journal of the European Communities 15 . 11 . 83 cated to that economic union may be carried out by any of its members, HAS ADOPTED THIS REGULATION : monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Whereas if, at a given date in the quota period , a substantial quantity of an initial share remains unused in a Member State , it is essential that that Member State should return a significant proportion to the reserve , to prevent a part of any Community quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allo ­ Article 1 From 1 January until 31 December 1984, the Common Customs Tariff duties in respect of the products originating in Spain and listed below shall be partially suspended at the levels indicated for each of them within the limits of a global Community tariff quota of 2 013 tonnes : CCT heading No Description duty (%) 55.09 Other woven fabrics of cotton : A. Containing 85 % or more by weight of cotton : I. Of a width of less than 85 cm II . Other B. Other : I. Of a width of less than 85 cm II . Other : 4,6 4,8 4,8 5,0 Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and in Regu ­ lation (EEC) No 3559/80 (&gt;). Article 2 1 . A first instalment amounting to 1 540 tonnes of the Community tariff quota referred to in Article 1 shall be allocated among the Member States ; the respective shares, which subject to Article 5 shall be valid until 31 December 1984, shall be as follows : minus the portion returned to the reserve where Article 5 is applied, has been used up, then , to the extent permitted by the amount of the reserve, that Member State shall forthwith , by notifying the Commission , draw a second share equal to 1 5 % of its initial share , rounded up where necessary to the next unit. 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where necessary to the next unit . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accor ­ dance with the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve is used up. 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that these might not be used up . It shall inform the Commission of its reasons for applying this paragraph . (tonnes) Benelux 80 Denmark 5 Germany 80 Greece 80 France 800 Ireland 300 Italy 170 United Kingdom 25 2. The second instalment of 473 tonnes shall constitute the reserve . Article 3 1 . If 90 % or more of a Member State 's initial share as specified in Article 2 ( 1 ), or 90 % of that share (') OJ No L 382, 31 . 12 . 1980 , p. 71 . 15 . 11 . 83 Official Journal of the European Communities No L 315/9 Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984 . Article 5 The Member States shall return to the reserve , not later than 1 October 1984 such unused portion of their initial share which , on 15 September 1984 is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that it may not be used . The Member States shall , not later than 1 October 1984, notify the Commission of the total quantities of the products in question up to 15 September 1984 and charged against the tariff quota and of any quantities of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by Member States in accordance with Articles 2 and 3 and shall , as soon as it is notified, inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1984, of the amount in the reserve after quan ­ tities have been returned pursuant to Article 5. The Commission shall ensure that any drawing which exhausts the reserve does not exceed the balance avail ­ able and, to this end, shall notify the amount of that balance to the Member State which makes such last drawing. Article 7 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the Community quota. 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge imports of the said goods against their shares as and when the goods are entered with the customs authorities for free circu ­ lation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares . Article 9 The Member States and the Commission shall co ­ operate closely in order to ensure compliance with this Regulation . Article 10 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1983 . For the Council The President C. VAITSOS